                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

CONSTANCE BELL                                    )
                                                  )
                      Plaintiff,                  )    C.A. No. 2:21-cv-05052
                                                  )
          vs.                                     )
                                                  )
GEORGE D. PEREZ and THE UNITED                    )
STATES POST OFFICE                                )
                                                  )
                      Defendant.
                                                  )



To the above named Defendant(s):

        You are hereby summoned to answer the complaint in this action and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiff's Attorney(s) within (20) days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer; judgment will be taken against you by default for the relief demanded in the
complaint.

Dated: Farmingdale, NY
       September 9, 2021


                                                   Yours, etc.

                                                   _____________________
                                                   David M. Yaron
                                                   ROSNER RUSSO SHAHABIAN PLLC
                                                   Attorneys for Plaintiff(s)
                                                   Office & Post Office Address:
                                                   398 Conklin Street
                                                   Farmingdale, NY 11735
                                                   516-376-0000
                                                   File #: 2100013
Defendant(s) address:
GEORGE D. PEREZ
29 KUNATH AVENUE
STATEN ISLAND, NY 10309

UNITED STATES POST OFFICE
CHIEF COUNSEL: TORTS
GENERAL LAW SERVICE CENTER
USPS NATIONAL TORT CENTER
1720 MARKET STREET ROOM 2400
ST. LOUIS MO 63155-9948
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

CONSTANCE BELL                                    )
                                                  )
                       Plaintiff,                 )    C.A. No. 2:21-cv-05052
                                                  )
          vs.                                     )
                                                  )
GEORGE D. PEREZ and THE UNITED                    )
STATES POST OFFICE                                )
                                                  )
                       Defendant.
                                                  )


        Plaintiff(s), by their attorneys, ROSNER RUSSO SHAHABIAN PLLC , as and for a

cause of action alleges upon information and belief as follows:


   1.           At all times hereinafter mentioned, plaintiff Constance A. Bell was and still is a

resident of the County of Richmond and State of New York.

   2.           At all times hereinafter mentioned, defendant, George D. Perez, was and is a

resident of the County of Richmond and State of New York.

   3.           At all times hereinafter mentioned, defendant, United States Post Office, was and

is a resident of the County of Richmond and State of New York.

   4.           At all times hereinafter mentioned, defendant, United States Post Office is a

Domestic Corporation licensed to do business in the State of New York.

   5.           At all times hereinafter mentioned, defendant, United States Post Office is a

Foreign Corporation licensed to do business in the State of New York.
   6.           At all times hereinafter mentioned, plaintiff, CONSTANCE A. BELL was the

operator of a motor vehicle.

   7.           At all times hereinafter mentioned, plaintiff, CONSTANCE A. BELL was the

operator of a motor vehicle bearing New York State license plate number JMY3633.
   8.          At all times hereinafter mentioned, 142 Longview Road Staten Island, NY 10304

in the County of Richmond , State of New York, was a public roadway and/or thoroughfare.


               AS AND FOR PLAINTIFF(S) CAUSE OF ACTION AGAINST

                      DEFENDANT UNITED STATES POST OFFICE

   9. That Plaintiff repeats and reiterates each and every allegation previously alleged as if set

forth more fully at length herein.

   10. At all times herein mentioned, defendant, United States Post Office, was the owner of a

motor vehicle bearing New York State license plate number B203216.

   11. At all times hereinafter mentioned, defendant, United States Post Office, was the lessee

of a motor vehicle bearing New York license plate number B203216.

   12. At all times hereinafter mentioned, defendant, United States Post Office, operated the

aforesaid motor vehicle.

   13. At all times hereinafter mentioned, defendant, United States Post Office , operated the

aforesaid motor vehicle bearing New York State license plate number 8203216.

   14. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

managed the aforesaid motor vehicle bearing New York State license plate number 8203216.

   15. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

maintained the aforesaid motor vehicle.

   16. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

controlled the aforesaid motor vehicle.

   17. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

repaired the aforesaid motor vehicle.
   18. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

inspected the aforesaid motor vehicle.

   19. At all times hereinafter mentioned, defendant, UNITED STATES POST OFFICE,

supervised the aforesaid motor vehicle.

   20. That on the 01/11/2021, the motor vehicle owned by defendant, UNITED STATES

POST OFFICE and the motor vehicle occupied by plaintiff(s) were in contact.

   21. That on the 01/11/2021, the motor vehicle owned by defendant, UNITED STATES

POST OFFICE and the motor vehicle occupied by plaintiff(s), were in contact on/near 142

Longview Road Staten Island, NY 10304.

   22. That on the 01/11/2021, the motor vehicle with license plate number 8203216 and the

motor vehicle with license plate number JMY3633 were in contact.

   23. That as a result of the aforesaid contact, plaintiff(s) was/were injured.

   24. That the aforesaid occurrence was cause wholly and solely by reason of the negligence of

the defendant United States Post Office without any fault or negligence on the part of the

plaintiff contributing thereto.

   25. That the defendant United States Post Office was careless, reckless and negligent,

jointly and severally, in the ownership, operation, maintenance, management and control of the

said vehicle in: operating said vehicle at dangerous and careless rate speed and failed to bring the

same to a stop in order to avoid the happening of the accident; in failing and omitting to have and

to keep said motor vehicle under a proper state of repair; in losing control of said motor vehicle;

in negligently and carelessly, causing, allowing and permitting said motor vehicle to be operated

over and along a public roadway at an excessive rate of speed and/or at a greater rate of speed

than due care and caution would permit under the circumstances and conditions then and there
existing; in failing to observe the road; in negligently, recklessly and carelessly failing and

omitting to provide and/or make prompt and timely use of braking and steering mechanisms; in

failing to keep all braking devices and steering mechanisms in their proper state of repair; in

failing to keep and maintain a proper lookout and to be reasonably alert; in suffering, causing

and permitting the accident referred to herein to happen although due care and caution of the part

of the defendant would have avoided the occurrence; in negligently failing to operate defendant's

motor vehicle in a reasonably careful and prudent manner so as to avoid the accident; in

negligently failing to bring the motor vehicle to a safe stop in a careful and prudent manner; in

negligently failing to observe the roadway; in negligently failing to utilize all safety mirror's on

defendant's motor vehicle in order to avoid the accident; in negligently failing to slow down

and/or completely stop due to traffic conditions then and there existing; in failing to pay attention

to the roadway and the vehicles thereat; in disregarding the rules of safety; in failing to obey the

traffic control devices then and there existing; and in failing to take cognizance of other vehicles

then and there existing; in failing to foresee the accident; in failing to give plaintiff an

opportunity to avoid the happening of the accident; in failing to look; in failing to keep a proper

lookout; in failing to see; in failing to see what was there to be seen; in failing to take the last

clear chance; and in otherwise being careless, reckless and negligent. In addition, defendant

United States Post Office is vicariously liable for the negligent acts and/or omissions of

defendant GEORGE D. PEREZ .

               AS AND FOR PLAINTIFF(S) CAUSE OF ACTION AGAINST

                               DEFENDANT GEORGE D. PEREZ

    26. That Plaintiff repeats and reiterates each and every allegation previously alleged as if set

forth more fully at length herein.
   27. At all times herein mentioned, defendant, GEORGE D. PEREZ, was the owner of a

motor vehicle bearing New York State license plate number 8203216

   28. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, was the lessee of a

motor vehicle bearing New York license plate number 8203216.

   29. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, operated the

aforesaid motor vehicle.

   30. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, operated the

aforesaid motor vehicle bearing New York State license plate number 8203216.

   31. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, operated the motor

vehicle with the permission, express or implied, of defendant, United States Post Office.

   32. At all times hereinafter mentioned, defendant, , operated the aforementioned motor

vehicle with the knowledge of the defendant, United States Post Office.

   33. At all times hereinafter mentioned, defendant, , managed the aforesaid motor vehicle

bearing New York State license plate number 8203216.

   34. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, maintained the

aforesaid motor vehicle.

   35. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, controlled the

aforesaid motor vehicle.

   36. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, repaired the

aforesaid motor vehicle.

   37. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, inspected the

aforesaid motor vehicle.
   38. At all times hereinafter mentioned, defendant, GEORGE D. PEREZ, supervised the

aforesaid motor vehicle.

   39. That on the 01/11/2021, the motor vehicle operated by defendant, GEORGE D. PEREZ

and the motor vehicle occupied by plaintiff(s) were in contact.

   40. That on the 01/11/2021, the motor vehicle operated by defendant, GEORGE D. PEREZ

and the motor vehicle occupied by plaintiff(s), were in contact on 142 Longview Road Staten

Island, NY 10304, in the County of Richmond , State of New York.

   41. That on the 01/11/2021, the motor vehicle with license plate number 8203216 and the

motor vehicle with license plate number JMY3633 were in contact.

   42. That as a result of the aforesaid contact, plaintiff(s) was/were injured.

   43. That the aforesaid occurrence was cause wholly and solely by reason of the negligence of

the defendant without any fault or negligence on the part of the plaintiff contributing thereto.

   44. That the defendant GEORGE D. PEREZ was careless, reckless and negligent, jointly

and severally, in the ownership, operation, maintenance, management and control of the said

vehicle in: operating said vehicle at dangerous and careless rate speed and failed to bring the

same to a stop in order to avoid the happening of the accident; in failing and omitting to have and

to keep said motor vehicle under a proper state of repair; in losing control of said motor vehicle;

in negligently and carelessly, causing, allowing and permitting said motor vehicle to be operated

over and along a public roadway at an excessive rate of speed and/or at a greater rate of speed

than due care and caution would permit under the circumstances and conditions then and there

existing; in failing to observe the road; in negligently, recklessly and carelessly failing and

omitting to provide and/or make prompt and timely use of braking and steering mechanisms; in

failing to keep all braking devices and steering mechanisms in their proper state of repair; in
failing to keep and maintain a proper lookout and to be reasonably alert; in suffering, causing

and permitting the accident referred to herein to happen although due care and caution of the part

of the defendant would have avoided the occurrence; in negligently failing to operate defendant's

motor vehicle in a reasonably careful and prudent manner so as to avoid the accident; in

negligently failing to bring the motor vehicle to a safe stop in a careful and prudent manner; in

negligently failing to observe the roadway; in negligently failing to utilize all safety mirror's on

defendant's motor vehicle in order to avoid the accident; in negligently failing to slow down

and/or completely stop due to traffic conditions then and there existing; in failing to pay attention

to the roadway and the vehicles thereat; in disregarding the rules of safety; in failing to obey the

traffic control devices then and there existing; and in failing to take cognizance of other vehicles

then and there existing; in failing to foresee the accident; in failing to give plaintiff an

opportunity to avoid the happening of the accident; in failing to look; in failing to keep a proper

lookout; in failing to see; in failing to see what was there to be seen; in failing to take the last

clear chance; and in otherwise being careless, reckless and negligent.

    45. That by reason of the foregoing, plaintiff(s), sustained severe, serious and permanent

personal injuries, became sick, sore, lame and disabled; suffered injuries to her/their nervous

system; suffered mental anguish, was confined to hospital, bed and home and may, in the future,

be so confined; was incapacitated from attending to her/their usual duties and vocation and may,

in the future, be so incapacitated; will suffer a loss and/or limitation of quality and enjoyment of

life; and plaintiff(s) was/were otherwise damaged.

    46. That plaintiff(s), has sustained serious injuries as defined in Subdivision d of §5102 of

the Insurance Law-Recodification of the State of New York.
   47. That plaintiff(s) has sustained serious injury and economic loss greater than basic

economic loss as to satisfy the exceptions of §5104 of the Insurance Law of the State of New

York.

   48. That plaintiff(s) is/are not seeking to recover any damages for which plaintiff(s) has/have

been reimbursed by no-fault insurance and/or for which no-fault insurance is obligated to

reimburse plaintiff(s). Plaintiff(s) is/are only seeking to recover those damages not recoverable

through no-fault insurance under the facts and circumstances in this action.
               WHEREFORE, plaintiff(s) demand judgment against the defendants in an amount

which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

together with costs and disbursements of this action.


Dated: Farmingdale, NY
       September 9, 2021


                                                   Yours, etc.

                                                   _____________________
                                                   David M. Yaron
                                                   ROSNER RUSSO SHAHABIAN PLLC
                                                   Attorneys for Plaintiff(s)
                                                   Office & Post Office Address:
                                                   398 Conklin Street
                                                   Farmingdale, NY 11735
                                                   516-376-0000
                                                   File #: 2100013
                                       VERIFICATION

           I, DAVID M. YARON, the undersigned, am an attorney admitted to practice in the

Courts of New York State, and say that:

          I am the attorney of record, for plaintiff(s), Constance Adell Bell have read the annexed

plaintiff’s SUMMONS AND VERIFIED COMPLAINT, know the contents thereof and the same

are true to my knowledge, except those matters therein which are stated to be alleged on

information and belief, and as to those matters I believe them to be true. My belief, as to those

matters therein not stated upon knowledge, is based upon the following:

          Books, papers, records in possession.

          I affirm that the following statements are true under penalties of perjury.



                                             _________________________________
                                               DAVID M. YARON

Dated: Farmingdale, NY
       September 9, 2021
